1

2

3                                                          JS-6
4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   BRIAN TOBIAS,                         )   No. CV 19-5558-JFW (AGR)
                                           )
12                    Petitioner,          )
                                           )   JUDGMENT
13              v.                         )
                                           )
14   NEIL McDOWELL, Warden,                )
                                           )
15                    Respondent.          )
                                           )
16

17
          Pursuant to the Opinion and Order on Second or Successive Petition for Writ of
18
     Habeas Corpus,
19
          IT IS ADJUDGED that the Petition is summarily dismissed.
20

21

22
     DATED: August 8, 2019
23                                                           JOHN F. WALTER
                                                         United States District Judge
24

25

26

27

28
